Citation Nr: 0318474	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  93-02 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for a low 
back disorder, to include degenerative disc disease and 
herniated intervertebral disc at L4-5, prior to December 3, 
1995.

2.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease and herniated intervertebral disc 
at L4-5, from December 3, 1995.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
April 1972.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1991 rating action 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York that denied the veteran's claim 
for an increased rating in excess of 20 percent for his 
service-connected back condition.

When first before the Board in October 1998, the case was 
remanded for additional development.  In a February 2003 
rating decision, the RO increased the rating to 40 percent 
for the back condition, recharacterized as degenerative disc 
disease and herniated intervertebral disc at L4-5, effective 
from December 3, 1995.  However, inasmuch as a higher 
evaluation is available for the musculoskeletal disability, 
and the veteran is presumed to seek the maximum available 
benefit for a disability, the appeal continues.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Because of the 
change in the law brought about by the VCAA of 2000, a remand 
in this case is required for compliance with the duty to 
assist provisions contained in the new law.  

Service connection was granted, noncompensably rated, for a 
back condition effective from April 1972.  By rating decision 
of December 1986, the RO increased the rating to 20 percent 
for low back pain under Diagnostic Code 5295, effective from 
June 1986.

The veteran filed a claim for an increase in April 1991, and 
by February 2003 rating decision, the RO increased the rating 
to 40 percent under Diagnostic Code 5293 for degenerative 
disc disease and herniated intervertebral disc at L4-5, 
effective from December 3, 1995.

In its February 2003 rating decision and supplemental 
statement of the case, the RO indicated that the rating under 
Diagnostic Code 5293 was effective from December 3, 1995, 
because that "was the day the veteran was diagnosed at VA 
Medical Center New York."  This medical report is not in the 
record and the Board cannot render a decision while evidence 
relied upon by the RO in its rating decision is not of 
record.

Additionally, in a June 10, 1997 VA outpatient treatment 
note, the examiner referenced a magnetic resonance imaging 
report dated in April 1997, as showing mild degenerative 
arthritis of the back and mild disc bulge at L4-L5.  This 
magnetic resonance imaging report is also not in the record 
and should be obtained by the RO.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources, to include 
VA outpatient treatment records from 
February 2000 to the present.  The RO 
should also 

a.  Obtain the medical record dated 
December 3, 1995, referenced in the 
February 2003 supplemental statement 
of the case, and associate it with 
the claims file.

b.  Obtain the April 1997 MRI report 
referenced in the June 10, 1997 VA 
outpatient treatment note which 
indicates "4/7/97 MRI back done 
mild degenerative with mild disc 
bulge L4-L5."

All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  The RO should then consider all the 
evidence and readjudicate the issue on 
appeal, consistent with all pertinent 
laws and regulations, to include the 
VCAA.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
provided an appropriate opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate consideration.


No action is required by the veteran until he receives 
further notice; however, he 


may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals
	

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



